Alexander, C.J.
(dissenting) — RCW 46.61.504(2) provides that a person may not be convicted of being in actual physical control of a motor vehicle while under the influence of intoxicating liquor “if, prior to being pursued by a law enforcement officer, the person has moved the vehicle safely off the roadway.” The trial court declined to instruct the jury that this defense was available to Mr. Votava because, in its view, the defense is not available in a case where the allegedly intoxicated person did not move the vehicle off the roadway. In my view, the trial judge was absolutely correct. I say that because that is what the statute says. In that regard, it is plain, clear, and unambiguous.
The majority concludes that Votava was entitled to the instruction, based primarily on its determination that one can move a car off a roadway without personally driving it. It reasons that Votava “moved the vehicle off the roadway when he directed his friend to drive into the parking lot.” Majority at 184. While I agree with the majority that one *191can move a vehicle without personally driving it, I do not agree that there was evidence that Votava “moved” the vehicle in any way. The record shows, rather, that Votava, a passenger in his own car, simply directed his friend to “pull over” as they were traveling down the roadway. Clerk’s Papers at 141. Although Votava’s friend apparently did more than she was asked and pulled off of the roadway and into a parking lot, she did not do that at Votava’s direction.
The majority buttresses its decision by talking about the purpose behind the physical control statute, suggesting that this purpose is defeated if the defense is not available in situations like the instant. While the majority’s speculation regarding the legislature’s thinking may be correct, we should resist the temptation to glean its motive in enacting a statute when the language it used in the enactment makes its purpose clear and unambiguous.
In sum, the trial judge who heard the evidence in this case rightly concluded that there was no factual basis for giving the instruction requested by the defendant. While the trial court incorrectly determined that the defendant has to personally drive the vehicle off of the road in order to have the benefit of the statutory defense, it did not err in declining to give the instruction here for the reason that Votava was not the person who “moved” the vehicle from the road. Because he did not move the vehicle he cannot avail himself of the statutory defense. We should, therefore, reverse the Court of Appeals and reinstate the defendant’s conviction for being in physical control of a vehicle while under the influence of alcohol. Because the majority does otherwise, I dissent.